Citation Nr: 0504385	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
nonservice-connected pension benefits.  

(This issues of entitlement to an initial evaluation in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD) (exclusive of a temporary total rating for 
hospitalization from June 29, 1999 to September 30, 1999); 
whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a right 
wrist injury; service connection for asthma, a digestive 
disorder, a fracture of the right 4th or 5th finger, a left 
knee disorder, to include patellofemoral arthritis, claimed 
as a residual of a left knee injury, migraine or other 
headaches, hearing loss, prostatitis or other prostate 
disorder, and chronic heart disease; and service connection 
for skin and lung disorders, to include as secondary to 
exposure to Agent Orange, are the subjects of a separate 
decision under the same docket number).  






REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to September 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1996 and December 1997 decisions of 
the Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In May 1996, the Committee denied the veteran's request for a 
waiver of recovery of his overpayment indebtedness in the 
original adjusted amount of $11,259.00, based on a finding of 
bad faith on the part of the veteran in the creation of the 
debt to VA.  This decision was affirmed in a May 1997 
Committee decision.  Recoupment of the dept was initiated 
thereafter from VA disability compensation benefits.  




In December 1997, the Committee again denied the veteran's 
request for a waiver of recovery of his overpayment 
indebtedness of an original adjusted debt amount of 
$11,259.00, then remaining amount of $8,711.00.  

The veteran's sworn testimony was obtained at a hearing at 
the RO in October 2000, a transcript of which has been 
associated with the claims file.  The veteran was then 
represented at the hearing by Disabled American Veterans 
(DAV).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's instant claim on appeal has been 
obtained by the RO.  

2.  The veteran was awarded VA nonservice-connected 
disability pension benefits in December 1993, based on his 
August 1993 through August 1994 disclosures that he had no 
family income (other than Federal Aid to Dependent Children 
(ADC)).  VA repeatedly notified him that his VA nonservice-
connected pension was a family income-based program, and that 
he should notify VA immediately of any changes in his family 
income.  

3.  The veteran's nonservice-connected pension was amended in 
August 1, 1994, effective from August 1, 1993, based on the 
disclosure of his spouse's wages of $5,202.00 in 1993 and 
1994.  

4.  In September 1995, VA was advised that the veteran, by 
name and social security number, had been identified by the 
Office of Personnel Management (OPM) as a Civil Service 
annuitant, in the amount of $697.00 gross per month.  In 
November 1995, the veteran was given notice that he had been 
overpaid in improved nonservice-connected pension benefits.  


5.  In May 1996, a claim for waiver of VA indebtedness was 
denied by the Committee, the veteran was notified that he 
owed VA money in an original principle amount of $18,147.00, 
based on his bad faith in his failure to accurately report 
his Civil Service annuity income.  An adjusted original 
principle amount of $11,259.00 was also identified to include 
money withheld from VA pension benefits payable.  This 
decision was affirmed in May 1997.  

6.  A December 1997 Committee denied a second claim for 
waiver of VA indebtedness, then remaining as $8,711.00, 
finding that the veteran had originally failed to disclose 
$5,202.00 in spouse's income for 1993 and 1994.  This 
decision was affirmed in February 2001.  

7.  The veteran was at fault in the creation of the 
overpayment of nonservice-connected disability pension 
benefits, which resulted from the retroactive reduction of 
his nonservice-connected pension award, after it was learned 
that he had previous unreported family (spousal) income and a 
Civil Service annuity, from 1993, despite adequate notice 
provided to him to report any and all changes in family 
income.  

8.  VA was without fault in the creation of the overpayment.  
The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled, based on his 
income.  

9.  The veteran's assets and income, with consideration of 
the costs of life's basic necessities, is sufficient to 
permit repayment of the overpayment indebtedness without 
resulting in excessive financial difficulty, and the 
collection of that indebtedness would not defeat the purpose 
of the pension benefit program, or otherwise be inequitable.

CONCLUSION OF LAW

Recovery of the overpayment of pension benefits in an 
original adjusted amount of $11,259.00, less recoupment, 
would not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  
Notwithstanding the fact that the VCAA is not controlling in 
this matter, the Board has reviewed the case for purposes of 
ascertaining that the appellant has had a fair opportunity to 
present arguments and evidence in support of his request for 
a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case. VA has satisfied its duties to inform 
and assist the appellant in this case.  Further development 
and further expending of VA's resources is not warranted.

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to be 
any reason to believe that the debt was improperly created.  
As such, that question need not be examined further.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of improved pension benefits in an original 
amount of $11,259.00, less recoupment.  Thus, a current debt 
may no longer exist at this late date.  The May 1996 and May 
1997 Committees found that the veteran had acted in bad faith 
in failing to disclose his Civil Service annuity.  The 
December 1997 and February 2001 Committees found only that 
the collection of the overpayment from the appellant would 
not be against the principles or equity and good conscience.  
See 38 C.F.R. § 1.965 (2004).

In the interest of clarity, the Board will initially present 
a factual background. Thereafter, the Board will analyze the 
appellant's claim and render a decision. 


Factual Background

The basic facts of this case are not in dispute.  

The veteran was awarded VA nonservice-connected disability 
pension benefits in December 1993.  

The veteran was required to complete annual income reporting 
forms, entitled Improved Pension Eligibility Verification 
Reports (EVRs).  Each of these forms requested that he 
provide information about all assets and income, including 
cash, stocks, mutual funds, "Civil Service" retirement 
income and "family" and "spouse" income from all sources.  

Each EVR noted that the law provided for severe penalties for 
the willful submission of any statement or evidence of a 
material fact, knowing it is false, or fraudulent acceptance 
of any payment to which a payee is not entitled.  The record 
contains EVR's signed by the veteran for the years 1993 to 
the present.  

On the August 1993, June 1994 and August 1994 forms, he 
indicated no family income other than Federal Aid to 
Dependent Children (ADC).  

The VA repeatedly notified the veteran that his VA 
nonservice-connected pension was a family income-based 
program, and that he should notify VA immediately of any 
changes in his family income.  

The RO noticed that a January 1994 EVR form disclosed-for 
the first and only time, spousal income of $5,202.00 for the 
period from August 1993 through July 1994.  




The veteran's nonservice-connected pension was amended in 
August 1, 1994, effective from August 1, 1993, based on the 
veteran's disclosure of his spouse's wages of $5,202.00 in 
1993 and 1994.  

The veteran later claimed that his spouse stopped working in 
January 1994, the RO assumed the accuracy of this statement, 
and adjusted the amount of nonservice-connected pension 
benefits accordingly.  

In September 1995, VA was advised that the veteran, through 
both name and social security number, had been identified by 
the Office of Personnel Management (OPM) as a Civil Service 
annuitant, in the amount of $697.00 gross per month.  In 
November 1995, the veteran was given notice that he had been 
overpaid in improved nonservice-connected pension benefits.  

The veteran asserted that he received less in annuity than 
the VA claimed, and the VA advised the veteran that the gross 
amount was for calculation, not the net amount he identified.  

In May 1996, the veteran's claim of waiver of VA indebtedness 
was denied by the Committee.  The veteran was notified that 
he owed VA money in an original principle amount of 
$18,147.00, based on the veteran's "bad faith" in his 
failure to accurately report his Civil Service annuity 
income.  An adjusted original principle amount of $11,259.00 
was also identified to include money withheld from VA pension 
benefits payable.  This decision was affirmed in May 1997 by 
the Committee.  

A December 1997 Committee denied a second claim for waiver of 
VA indebtedness, in an amount then identified remaining as 
$8,711.00, based upon a finding that the veteran had 
originally failed to disclose $5,202.00 in spouse's income 
for 1993 and 1994.  


Analysis

The appellant requests a waiver of the recovery of the 
overpayment of VA nonservice-connected disability pension 
benefits that was created in an original amount of 
$11,259.00, less recoupment to date.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) Fraud, (2) 
misrepresentation, (3) bad faith. 38 U.S.C.A. § 5302 (West 
2002).  

The Board's review of the record reflects that while the May 
1996 and May 1997 Committees found bad faith in the veteran's 
failure to disclose his Civil Service annuity, December 1997 
and February 2001 Committees were silent as to the annuity 
aspect of the case, focusing rather on his failure to 
disclose his then spouse's income of $5,202.00 (presently 
divorced) for 1993.  With the regard to the veteran's failing 
to disclose his spouse's income, the later Committees found 
that there was no indication of fraud, misrepresentation or 
bad faith on the part of the appellant in this case.  

The Board agrees with that preliminary finding as to the 
reporting of spousal income.  Giving the benefit of the doubt 
in the veteran's favor, the Board also finds no bad faith in 
the veteran's failure to report his Civil Service annuity.  
Therefore, there is no statutory bar to waiver of recovery of 
the overpayment.  

The question before the Board for review is the issue of 
whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment may be waived.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).  The following is pertinent to this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. 

The decision reached should not be unduly favorable or 
adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all- inclusive:  

1. Fault of debtor. Where actions of the 
debtor contribute to creation of the 
debt.

2. Balancing of faults. Weighing faults 
of the debtor against VA fault.

3. Undue hardship. Whether collection 
would deprive debtor or family of basic 
necessities.

4. Defeat the purpose. Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment. Failure to make 
restitution would result in unfair gain 
to the debtor.

6. Changing position to one's detriment. 
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation. 38 
C.F.R. § 1.965(a).

The veteran makes no substantive contentions regarding the 
criteria for waiver of indebtedness.  The Board assumes that 
he would argue that the principles of equity and good 
conscience would support his request for a waiver, that he 
was not at fault in the creation of the overpayment, and its 
collection would impose an undue hardship.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  

However, the Board finds that the issues of fault, unjust 
enrichment, undue hardship, and whether there would be a 
defeat of the purpose of an existing benefit to the veteran, 
are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt" (Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the evidence 
does not support any finding that the veteran was without 
fault.  The evidence of record demonstrates that the veteran 
failed to accurately report his Civil Service annuity and the 
income of his then spouse.  Thus, he received VA nonservice-
connected pension benefits at a maximum rate based upon his 
failure to provide an accurate portrayal of his income from 
1993.  

The most flagrant abuse by the veteran occurred in the August 
1993, June 1994, and August 1994 EVR submissions by reporting 
no family income other than ADC when, in fact, he had both 
spousal income and a Civil Service annuity at least for 1993.  
(The Board generously assumes the accuracy of the veteran's 
statement that his wife stopped working in January 1994, 
when, in fact, the January 1994 EVR indicates she was 
working).  The above August 1993, June 1994 and August 1994 
EVR disclosures are particularly disturbing given that the 
VA, through both notices and the EVR forms themselves, 
clearly and repeatedly advised the veteran that the amount of 
VA nonservice-connected pension benefits depends upon 
"family income," which included any and all "retirement" 
and/or "Civil Service" annuities, as well as any such 
spousal income.  

Given the express language of the VA's EVR forms, it is 
inconceivable that the veteran was confused or mislead by VA 
as to whether or not his Civil Service annuity or his spousal 
income was income for VA nonservice-connected pension 
benefits purposes.  

A VA pension recipient must notify VA of all circumstances 
which will affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that his or 
her income changed.  38 C.F.R. § 3.660(a)(1).

After consideration of the record, the Board concurs with the 
December 1997 RO  and Committee that the veteran was at fault 
in the creation of the overpayment.  He had been properly 
advised that the pension program was income based and that he 
was under an obligation to accurately and completely report 
all income and the sources thereof.  Moreover, the claims 
folder is replete with written notification to him of the 
necessity to report all assets and income, including "Civil 
Service" retirement and spousal income.  Significantly, the 
August 1993, June 1994 and August 1994 EVR's, in which the 
veteran grossly mischaracterized his income, were submitted 
at time when he is shown to have been receiving a Civil 
Service annuity for several years.  Moreover, the August 1993 
EVR was submitted by the veteran prior to the grant of his VA 
nonservice-connected disability pension and any later 
overpayment.  Thus, his mischaracterizations of August 1993, 
June and August 1994, can be seen as causing the overpayment 
and indebtedness.  

The veteran's income for the period in question was at a 
level which did not permit payment of the maximum pension 
amount, and had he provided correct financial information to 
VA, the running award of pension would have been reduced.  
The RO took appropriate action to adjust his award once 
information was reviewed regarding the previously unreported 
1993 and subsequent income.  Thus, with regard to the 
balancing of faults between the veteran and VA, all fault in 
the creation of the debt rests with the veteran.  

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  Pension, 
as noted above, is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  Recovery of those amounts to which the veteran was 
not entitled in view of his countable income would not defeat 
the purpose of the benefit.  This would not affect the 
veteran's other sources of income, including his Social 
Security benefits and his access to interest and principal 
from his savings.  

On the other hand, failure of the Government to insist upon 
its right to repayment of this debt would result in his 
unjust enrichment at the expense of the Government. The 
veteran in this case did not, according to the available 
record, change his position due to his detriment and as a 
result of the award of pension.  

Finally, the Board must analyze whether recovery of the 
overpayment from the veteran would result in undue financial 
hardship.  The veteran's accurate and true financial 
situation may not be known, from the inconsistent Financial 
Status Reports (FSR's) submitted in October 1997 and July 
2000.  While both the October 1997 and July 2000 FSR's show 
negative monthly income, none of the reports include VA 
nonservice-connected disability pension compensation actually 
received, which ranged from a maximum of $1,105.00 received 
from December 1994 to June 1995, to $195.00 paid from April 
1997 to June 1997.  

Additionally, while the veteran's October 1997 FSR identified 
rent and/or a mortgage of $725.00 per month, his July 2000 
FSR indicates rent to be $235.00.  The salient point is that 
with consideration of VA compensation actually paid, there is 
shown a positive monthly income of several hundred dollars a 
month-even assuming the accuracy of the veteran's prior 
higher rent and/or mortgage.  The veteran's indebtedness has 
been recouped at a rate of $100.00 a month, and this limited 
amount is reasonable, given his likely monthly surplus.  It 
appears that he has and/or could conservatively afford 
continued monthly payments of at least $100 and still be able 
to afford all other quoted expenses for necessities.  




Additionally, his FSR of July 2000 shows that his net monthly 
annuity (not gross) grew to $750.00 per month, while he 
assumed the extra debt of a 1992 Ford Taurus automobile, with 
monthly payments of $276.00.  It is noted that VA cannot 
discern whether the $750.00 amount represents net or gross 
income from his Civil Service annuity.  However, the 
veteran's indebtedness to VA is no lesser in importance than 
his car payment-a debt he freely entered into after notice 
of creation of his VA indebtedness.  

A realistic projection of the appellant's foreseeable 
financial status is that he would be able to pay a similar 
amount per month toward the overpayment indebtedness.  
Normally, debts to VA are paid off within a 5-year (60 month) 
period.  On that basis, the Board finds that the veteran 
should be able to repay his overpayment indebtedness over 
time out of the monthly surplus he receives-if not already 
done so.  

With prudent budgeting, it is apparent that collection of the 
overpayment would not in any way deprive the veteran of the 
basic necessities of life.  The Board is cognizant of the 
impact of the veteran's age and his disabilities on his 
ability to repay the indebtedness.  

There is no evidence that the veteran will be forced to 
endure a lack of food, clothing, warmth, or shelter as a 
result of the collection of the VA debt.  Thus, there is no 
indication that recovery of the overpayment would cause undue 
hardship.  

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  This is so particularly since the 
veteran continued to accept VA pension at a time when he had 
higher income than he had previously reported to VA.  
Moreover, in light of the fact that the veteran has had more 
than one pension overpayment created under similar 
circumstances, the fault of the veteran must be accorded 
significantly greater weight than other elements in this 
analysis.  

The Board finds, therefore, that under the principles of 
equity and good conscience, taking into consideration all of 
the specifically enumerated elements of 38 C.F.R. § 1.965(a), 
it would not be unfair to recover the veteran's nonservice-
connected disability pension overpayment indebtedness in an 
original amount $11,259.00, less recoupment.  The end result 
would not be unduly favorable or adverse to either the 
Government or the veteran.  The evidence in this case is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to waiver of recovery of the overpayment of 
improved pension benefits, in an original amount of 
$11,259.00, less recoupment, is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


